5 Mich. App. 415 (1966)
146 N.W.2d 819
RENNE
v.
OXFORD TOWNSHIP.
Docket No. 2,211.
Michigan Court of Appeals.
Decided December 22, 1966.
Leave to appeal granted February 27, 1967.
Anthony Renne, in propria persona, for plaintiff.
Paul M. Mandel, for defendant township.
Leave to appeal granted by Supreme Court February 27, 1967. See 378 Mich 751, 380 Mich 39.
*418 QUINN, P.J.
Plaintiff filed complaint to restrain defendants from holding a referendum election April 11, 1966, on an amendment to the zoning ordinance of Oxford township for the reasons that the statute providing for the referendum was unconstitutional, qualified electors entitled to vote on the question were precluded from voting, and that the petitions filed to initiate the referendum were insufficient. The trial court denied the relief sought, but limited the vote at the election to registered voters. Plaintiff appeals.
The facts are not in dispute. Plaintiff sought and obtained rezoning of land owned by him in defendant township from agricultural to commercial 1 to permit a mobile home park. The township board enacted the amendment required to accomplish this rezoning December 8, 1965. January 5, 1966, petitions[1] signed by more than 15% of the persons residing in and owning property assessed for taxes located in the unincorporated portion of the township requesting submission of the amendment for approval or rejection by the "persons residing in and owning property assessed for taxes in the unincorporated portion of the township" were filed with the township board pursuant to CLS 1961, § 125.282[2] (Stat Ann 1965 *419 Cum Supp § 5.2963[12]). The election here sought to be restrained was ordered by the township board by resolution on January 12, 1966.
Plaintiff contends the statute violates Const 1963, art 2, § 1, because the qualification "a majority of the persons residing in and owning property assessed for taxes" offends the qualification of voter provision of article 2, § 1. This argument is possible because section 125.282, supra, first speaks of submission to the electors and then refers to a majority "of the persons residing in and owning property assessed for taxes" with reference to invalidating the ordinance. Two rules of construction preclude our acceptance of this argument and require affirmance of the ruling of the trial court that the statute is constitutional, except for that part which appears to restrict the vote to "persons owning property assessed for taxes"; this restriction is unconstitutional. If a legislative enactment is of such character that it is subject to differing interpretations, one of which would result in the act being held unconstitutional and the other permitting its being upheld as valid, the latter alternative will be accepted. State Bar of Michigan v. City of Lansing (1960), 361 Mich 185. Words and clauses in different parts of a statute must be read so as to harmonize with the subject matter and general purpose of the statute. If the general meaning and object of the statute can be found inconsistent with the literal import of any particular clause or section, such clause or section must, if possible, be construed according to that purpose. Heckathorn v. Heckathorn (1938), 284 Mich 677.
By taking the last sentence of Const 1963, art 2, § 6, which reads, "All electors in the district or *420 territory affected may vote on all other questions," and applying it to section 125.282, supra, plaintiff next argues that by restricting the right to vote to those within the unincorporated portion of Oxford township, the statute offends article 2, § 6, because the district or territory affected by the vote is something other than the area within the boundaries of the political subdivision. The whole of section 6 reads as follows:
"Whenever any question is required to be submitted by a political subdivision to the electors for the increase of the ad valorem tax rate limitation imposed by section 6 of article 9 for a period of more than 5 years, or for the issue of bonds, only electors in, and who have property assessed for any ad valorem taxes in, any part of the district or territory to be affected by the result of such election or electors who are the lawful husbands or wives of such persons shall be entitled to vote thereon. All electors in the district or territory affected may vote on all other questions."
Read as a whole, the apparent meaning of "district or territory affected" is clearly "political subdivision." We are bound to give it this clearly apparent meaning. People v. Board of State Canvassers (1949), 323 Mich 523.
We believe the analysis of the meaning of the phrase "district or territory" in the preceding paragraph obviates discussion of plaintiff's second contention that such phrase means something other than political subdivision and hence, electors outside that subdivision are entitled to vote at the referendum election.
Finally, plaintiff contends the petitions initiating the referendum are insufficient for the following reasons:
1. They fail to follow the form prescribed by CLS 1961, § 168.482, as amended by PA 1965, No 312 *421 (Stat Ann 1965 Cum Supp § 6.1482). A cursory glance at this statute indicates it governs the form of petitions for initiation of amendment to the Constitution, or legislation by the State legislature, or referendum on legislation passed by the State legislature; it has no application to the case before us. The form of the petitions substantially follows the form prescribed by the authorizing statute, and we find them sufficient in this respect.
2. The resolution authorizing the vote does not conform to the prayer of the petitions nor does it specify the persons entitled to vote, in violation of CLS 1961, § 168.491 (Stat Ann 1956 Rev § 6.1491). What this proposition has to do with the sufficiency of petitions is beyond us, but suffice it to say that we find the resolution adequate and the statute inapplicable.
3. The ruling of the court, in regard to the petitions, amounts to an exercise of legislative power by the court, contrary to Const 1963, art 2, § 4. There was no judicial legislation here. The trial judge merely applied the law, as properly interpreted by him, to the facts and found the petitions valid.
4. The method of determining the number of signatures necessary on the initiating petitions was contrary to Const 1963, art 2, § 9. The constitutional reference has no application to the case before us; it applies at the State level. It is not disputed that more than 15% of the persons residing in and owning property assessed for taxes located in the political subdivision involved signed the petitions and the authorizing statute was satisfied.
Affirmed, but without costs, a public question being involved.
N.J. KAUFMAN and McGREGOR, JJ., concurred.
NOTES
[1]  The heading of said petitions so far as pertinent to decision reads as follows: "We, the undersigned persons residing in and owning property assessed for taxes located in the unincorporated portion of Oxford township, Oakland county, Michigan, petition for the submission to the persons residing in and owning property assessed for taxes in the unincorporated portion of said township for their approval or rejection at the next regular township election or a special election called for that purpose."
[2]  That part of the statute pertinent to decision reads as follows: "Within 30 days following the passage by the township board or its rejection of such zoning ordinance, a petition signed by 15% of the persons residing in and owning property assessed for taxes located in the unincorporated portion of the township may be filed with the township clerk praying therein for the submission of such ordinance to the electors residing in the unincorporated portion of the township for their approval or rejection. Upon the filing of such petitions, any ordinance passed by the township board shall not be invalidated until the same shall have been rejected by a majority of the persons residing in and owning property assessed for taxes located in the unincorporated portion of the township voting thereon."